Name: Commission Implementing Decision (EU) 2017/264 of 14 February 2017 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2017) 766)
 Type: Decision_IMPL
 Subject Matter: EU finance;  economic geography;  agricultural policy
 Date Published: 2017-02-16

 16.2.2017 EN Official Journal of the European Union L 39/12 COMMISSION IMPLEMENTING DECISION (EU) 2017/264 of 14 February 2017 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2017) 766) (Only the Bulgarian, English, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Polish, Portuguese, Slovenian, Spanish and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commission's written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject (3). (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 31 December 2016, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Republic of Bulgaria, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, Hungary, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden and to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 February 2017. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). (3) Ares(2017)555605, 1 February 2017. ANNEX Decision: 53 Budget Item: 05040501 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SI Certification 2013 EAFRD debts prematurely declared irrecoverable ONE OFF EUR 1 214,10 0,00 1 214,10 Total SI: EUR 1 214,10 0,00 1 214,10 Currency Amount Deductions Financial Impact EUR 1 214,10 0,00 1 214,10 Budget Item: 05070107 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Financial audit  Late payments and payment deadlines 2012 Correction due to late payments ONE OFF EUR  341 058,21  613 918,73 272 860,52 Financial audit  Overshooting 2012 Correction due to overshooting of ceilings ONE OFF EUR  2 249 991,75  2 249 991,75 0,00 Total PT: EUR  2 591 049,96  2 863 910,48 272 860,52 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SI Certification 2013 EAGF IACS known errors ONE OFF EUR 285,33 0,00 285,33 Total SI: EUR 285,33 0,00 285,33 Currency Amount Deductions Financial Impact EUR  2 590 764,63  2 863 910,48 273 145,85 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Certification 2014 Financial Clearance FY2014 ONE OFF EUR  827 514,15 0,00  827 514,15 Total AT: EUR  827 514,15 0,00  827 514,15 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Certification 2013 Claw-back of EAGF administrative errors ONE OFF EUR  808 946,28 0,00  808 946,28 Certification 2014 EAGF IACS known error ONE OFF EUR  23 513,30 0,00  23 513,30 Certification 2013 EAGF IACS overstatements ONE OFF EUR  12 839,99 0,00  12 839,99 Total BG: EUR  845 299,57 0,00  845 299,57 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CY Cross Compliance 2014 Deficiencies in all 4 key controls and 2 ancillary controls (control stats, supervision)  Direct Aid  CY 2013 FLAT RATE 10,00 % EUR  516 617,16 0,00  516 617,16 Cross Compliance 2015 Deficiencies in all 4 key controls and 2 ancillary controls (control stats, supervision)  Direct Aid  CY 2014 FLAT RATE 10,00 % EUR  503 559,05  8 178,75  495 380,30 Cross Compliance 2013 Deficiencies in all 4 key controls and 2 ancillary controls (control stats, supervision)  Wine  CY 2014 FLAT RATE 10,00 % EUR  29 474,10 0,00  29 474,10 Cross Compliance 2014 Deficiencies in all 4 key controls and 2 ancillary controls (control stats, supervision)  Wine  CY 2014 FLAT RATE 10,00 % EUR  2 023,66 0,00  2 023,66 Total CY: EUR  1 051 673,97  8 178,75  1 043 495,22 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Cross Compliance 2013 Deficient evaluation of animals with 2 ear tags missing (SMRs 7, 8)  CY 2012 ONE OFF EUR  38 456,61 0,00  38 456,61 Cross Compliance 2014 Deficient evaluation of animals with 2 ear tags missing (SMRs 7, 8)  CY 2013 ONE OFF EUR  45 384,43 0,00  45 384,43 Cross Compliance 2015 Deficient evaluation of animals with 2 ear tags missing (SMRs 7, 8)  CY 2014 ONE OFF EUR  95 307,89 0,00  95 307,89 Certification 2011 Restructuring of the sugar industry  ineligible amounts ONE OFF EUR  17 137,39 0,00  17 137,39 Certification 2012 Restructuring of the sugar industry  ineligible amounts ONE OFF EUR  1 731 625,19 0,00  1 731 625,19 Irregularities 2010 Weaknesses in the debt management procedures FLAT RATE 5,00 % EUR  1 964 861,71 0,00  1 964 861,71 Total DE: EUR  3 892 773,22 0,00  3 892 773,22 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Fruit and Vegetables  Operational Programmes 2009 conditions for recognition not fulfilled ONE OFF EUR  33 191,89  10 156,42  23 035,47 Scrutiny of transactions 2010 late scrutinies in La Rioja and AndalucÃ ­a FLAT RATE 0,50 % EUR  146 150,05 0,00  146 150,05 Scrutiny of transactions 2011 late scrutinies in La Rioja and AndalucÃ ­a FLAT RATE 0,50 % EUR  93 858,26 0,00  93 858,26 Scrutiny of transactions 2012 late scrutinies in La Rioja and AndalucÃ ­a FLAT RATE 0,50 % EUR  35 460,70 0,00  35 460,70 Scrutiny of transactions 2010 late scrutiny performance  La Rioja FLAT RATE 0,50 % EUR  2 995,48 0,00  2 995,48 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  AndalucÃ ­a ONE OFF EUR  1 531 131,62  9 722,69  1 521 408,93 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  AndalucÃ ­a ONE OFF EUR  2 159 599,27  41 333,00  2 118 266,27 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  AndalucÃ ­a ONE OFF EUR  1 456 751,54  36 337,16  1 420 414,38 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  AndalucÃ ­a ONE OFF EUR  1 499 753,12  14 200,84  1 485 552,28 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  AndalucÃ ­a ONE OFF EUR  896 215,57  2 557,15  893 658,42 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  Aragon ONE OFF EUR  8 679,88  55,12  8 624,76 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  Aragon ONE OFF EUR  10 681,51  534,08  10 147,43 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  Aragon ONE OFF EUR  28 978,00  175,03  28 802,97 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  Aragon ONE OFF EUR  84 663,69 0,00  84 663,69 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  Aragon ONE OFF EUR  84 019,25 0,00  84 019,25 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  Baleares ONE OFF EUR  11 860,02  75,32  11 784,70 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  Baleares ONE OFF EUR  14 278,97  86,25  14 192,72 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  Baleares ONE OFF EUR  233 449,16  2 262,89  231 186,27 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  Baleares ONE OFF EUR  13 983,26  79,24  13 904,02 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  Baleares ONE OFF EUR  8 720,47  113,07  8 607,40 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  Canarias ONE OFF EUR  22 767,51  798,11  21 969,40 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  Canarias ONE OFF EUR  54 144,30  15 229,33  38 914,97 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  Canarias ONE OFF EUR  83 110,99  4 155,55  78 955,44 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  Canarias ONE OFF EUR  127 228,11  1 732,48  125 495,63 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  Canarias ONE OFF EUR  114 108,33  1 463,88  112 644,45 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  Castilla la Mancha ONE OFF EUR  26 883,50  1 712,30  25 171,20 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  Castilla la Mancha ONE OFF EUR  15 731,99  95,02  15 636,97 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  Castilla la Mancha ONE OFF EUR  37 119,79  224,21  36 895,58 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  Castilla la Mancha ONE OFF EUR  16 217,50 0,00  16 217,50 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  Castilla la Mancha ONE OFF EUR  29 443,87 0,00  29 443,87 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  Castilla Leon ONE OFF EUR  26 234,89  166,59  26 068,30 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  Castilla Leon ONE OFF EUR  151 821,60  917,00  150 904,60 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  Castilla Leon ONE OFF EUR  22 932,79  138,58  22 794,21 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  Castilla Leon ONE OFF EUR  32 744,91 0,00  32 744,91 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  Castilla Leon ONE OFF EUR  68 357,82 0,00  68 357,82 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  CataluÃ ±a ONE OFF EUR  225 773,04 0,00  225 773,04 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  CataluÃ ±a ONE OFF EUR  170 694,03  8 534,70  162 159,33 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  CataluÃ ±a ONE OFF EUR  181 248,30  9 062,42  172 185,88 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  CataluÃ ±a ONE OFF EUR  192 820,93 0,00  192 820,93 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  CataluÃ ±a ONE OFF EUR  254 597,71 0,00  254 597,71 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures Comunidad Valenciana ONE OFF EUR  146 386,75 0,00  146 386,75 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures Comunidad Valenciana ONE OFF EUR  200 166,03  31 147,05  169 018,98 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures Comunidad Valenciana ONE OFF EUR  170 287,72 0,00  170 287,72 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures Comunidad Valenciana ONE OFF EUR  168 918,35  3 707,16  165 211,19 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures Comunidad Valenciana ONE OFF EUR  153 236,13  3 351,18  149 884,95 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  Extremadura ONE OFF EUR  7 573,50  4 869,44  2 704,06 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures Extremadura ONE OFF EUR  41 935,82  253,29  41 682,53 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures Extremadura ONE OFF EUR  6 398,76  38,65  6 360,11 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  Extremadura ONE OFF EUR  8 379,93 0,00  8 379,93 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  Extremadura ONE OFF EUR  4 382,72 0,00  4 382,72 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  La Rioja ONE OFF EUR  127 765,77  9 710,55  118 055,22 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  La Rioja ONE OFF EUR  185 478,26  2 132,67  183 345,59 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  La Rioja ONE OFF EUR  282 683,90  1 707,41  280 976,49 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  La Rioja ONE OFF EUR  284 838,08  28,74  284 809,34 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  La Rioja ONE OFF EUR  139 011,79 0,00  139 011,79 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  Murcia ONE OFF EUR  259 156,57  1 645,65  257 510,92 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  Murcia ONE OFF EUR  416 517,97  113 614,89  302 903,08 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  Murcia ONE OFF EUR  521 156,18  3 147,78  518 008,40 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  Murcia ONE OFF EUR  401 418,38 0,00  401 418,38 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  Murcia ONE OFF EUR  283 457,53 0,00  283 457,53 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  Navarra ONE OFF EUR  15 774,57  100,17  15 674,40 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  Navarra ONE OFF EUR  44 467,97  268,59  44 199,38 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  Navarra ONE OFF EUR  215 685,94  1 302,74  214 383,20 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  Navarra ONE OFF EUR  241 224,50 0,00  241 224,50 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  Navarra ONE OFF EUR  72 761,39 0,00  72 761,39 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure  environmental measures  Pais Vasco ONE OFF EUR 0,00 0,00 0,00 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure  environmental measures  Pais Vasco ONE OFF EUR  46 466,16  280,65  46 185,51 Fruit and Vegetables  Operational Programmes 2011 Ineligible expenditure  environmental measures  Pais Vasco ONE OFF EUR  37 334,18  225,49  37 108,69 Fruit and Vegetables  Operational Programmes 2012 Ineligible expenditure  environmental measures  Pais Vasco ONE OFF EUR  18 369,50 0,00  18 369,50 Fruit and Vegetables  Operational Programmes 2013 Ineligible expenditure  environmental measures  Pais Vasco ONE OFF EUR  18 173,37 0,00  18 173,37 Fruit and Vegetables  Operational Programmes 2009 programme approval and soundness of estimates FLAT RATE 5,00 % EUR  2 471 338,23  410 946,34  2 060 391,89 Fruit and Vegetables  Operational Programmes 2010 programme approval and soundness of estimates FLAT RATE 5,00 % EUR  2 458 742,85  487 812,57  1 970 930,28 Fruit and Vegetables  Operational Programmes 2011 programme approval and soundness of estimates FLAT RATE 5,00 % EUR  2 824 856,16  409 515,20  2 415 340,96 Fruit and Vegetables  Operational Programmes 2012 programme approval and soundness of estimates FLAT RATE 5,00 % EUR  64 228,60  753,71  63 474,89 Fruit and Vegetables  Operational Programmes 2013 programme approval and soundness of estimates FLAT RATE 5,00 % EUR  4 355,01 0,00  4 355,01 Fruit and Vegetables  Operational Programmes 2009 Recognition of Producer Organisations ONE OFF EUR  183 847,65  9 192,38  174 655,27 Fruit and Vegetables  Operational Programmes 2009 Recognition of Producer Organisations and operational programmes FLAT RATE 10,00 % EUR  3 922 888,80  2 042 758,51  1 880 130,29 Fruit and Vegetables  Operational Programmes 2010 Recognition of Producer Organisations and operational programmes FLAT RATE 10,00 % EUR  4 917 485,69  2 566 722,82  2 350 762,87 Fruit and Vegetables  Operational Programmes 2011 Recognition of Producer Organisations and operational programmes FLAT RATE 10,00 % EUR  440 969,18  220 484,59  220 484,59 Other Direct Aid  POSEI (2014+) 2015 The central Register (RIIA) contains errors that compromise the correctness of the exhaustive administrative cross-checks provided for in Regulation (EU) N °180/2014 FLAT RATE 2,00 % EUR  82 894,34 0,00  82 894,34 Other Direct Aid  POSEI 2013 The central Register (RIIA) contains errors that compromise the correctness of the exhaustive administrative cross-checks provided for in Regulation (EU) N °180/2014 and (EC) N °793/2006 FLAT RATE 5,00 % EUR  280 114,91  14 005,75  266 109,16 Other Direct Aid  POSEI (2014+) 2014 The central Register (RIIA) contains errors that compromise the correctness of the exhaustive administrative cross-checks provided for in Regulation (EU) N °180/2014 and (EC) N °793/2006 FLAT RATE 5,00 % EUR  234 195,06 0,00  234 195,06 Total ES: EUR  32 613 727,82  6 501 642,40  26 112 085,42 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Key control: administrative controls, including cross-checks, to establish the eligibility of the aid (productivity ratio) ONE OFF EUR  1 297 619,43 0,00  1 297 619,43 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Key control: administrative controls, including cross-checks, to establish the eligibility of the aid (productivity ratio) ONE OFF EUR  2 043 712,69 0,00  2 043 712,69 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Key control: checks on the correctness of the calculation of the aid including application of administrative penalties(difference > 50 %) ONE OFF EUR  369 979,82 0,00  369 979,82 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Key control: checks on the correctness of the calculation of the aid including application of administrative penalties(difference > 50 %) ONE OFF EUR  393 123,12 0,00  393 123,12 Total FR: EUR  4 104 435,06 0,00  4 104 435,06 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Fruit and Vegetables  Operational Programmes 2010 Non-compliance with recognition criteria of producer organisations (100 % exclusion of 10 non-compliant producer organisations) ONE OFF EUR  1 233 654,04 0,00  1 233 654,04 Fruit and Vegetables  Operational Programmes 2011 Non-compliance with recognition criteria of producer organisations (100 % exclusion of 10 non-compliant producer organisations) ONE OFF EUR  1 776 039,39 0,00  1 776 039,39 Fruit and Vegetables  Operational Programmes 2012 Non-compliance with recognition criteria of producer organisations (100 % exclusion of 10 non-compliant producer organisations) ONE OFF EUR  2 327,82 0,00  2 327,82 Fruit and Vegetables  Operational Programmes 2013 Non-compliance with recognition criteria of producer organisations (100 % exclusion of 10 non-compliant producer organisations) ONE OFF EUR  1 050 108,51 0,00  1 050 108,51 Fruit and Vegetables  Operational Programmes 2010 Non-compliance with recognition criteria of producer organisations (Extrapolation) ONE OFF EUR  2 905 862,05 0,00  2 905 862,05 Fruit and Vegetables  Operational Programmes 2011 Non-compliance with recognition criteria of producer organisations (Extrapolation) ONE OFF EUR  3 362 953,03 0,00  3 362 953,03 Fruit and Vegetables  Operational Programmes 2012 Non-compliance with recognition criteria of producer organisations (Extrapolation) ONE OFF EUR  7 253,20 0,00  7 253,20 Fruit and Vegetables  Operational Programmes 2013 Non-compliance with recognition criteria of producer organisations (Extrapolation) ONE OFF EUR  446 492,31 0,00  446 492,31 Fruit and Vegetables  Operational Programmes 2010 Weaknesses in key controls in operational programmes of producer organisations FLAT RATE 10,00 % EUR  789 356,47  413 951,61  375 404,86 Fruit and Vegetables  Operational Programmes 2011 Weaknesses in key controls in operational programmes of producer organisations FLAT RATE 10,00 % EUR  877 758,79  513 899,25  363 859,54 Fruit and Vegetables  Operational Programmes 2012 Weaknesses in key controls in operational programmes of producer organisations FLAT RATE 10,00 % EUR  1 432,06  958,11  473,95 Fruit and Vegetables  Operational Programmes 2013 Weaknesses in key controls in operational programmes of producer organisations FLAT RATE 10,00 % EUR  178 835,64  149 660,08  29 175,56 Certification 2006 Weaknesses in the debt management procedures ONE OFF EUR  406 257,93 0,00  406 257,93 Irregularities 2007 Weaknesses in the debt management procedures ONE OFF EUR  698,64 0,00  698,64 Irregularities 2008 Weaknesses in the debt management procedures ONE OFF EUR  9 595,20 0,00  9 595,20 Irregularities 2009 Weaknesses in the debt management procedures ONE OFF EUR  1 892,62 0,00  1 892,62 Irregularities 2010 Weaknesses in the debt management procedures ONE OFF EUR  195,28 0,00  195,28 Irregularities 2011 Weaknesses in the debt management procedures ONE OFF EUR  1 291,27 0,00  1 291,27 Irregularities 2012 Weaknesses in the debt management procedures ONE OFF EUR  1 880,44 0,00  1 880,44 Irregularities 2013 Weaknesses in the debt management procedures ONE OFF EUR  2 127,59 0,00  2 127,59 Irregularities 2014 Weaknesses in the debt management procedures ONE OFF EUR  462,29 0,00  462,29 Total GB: EUR  13 056 474,57  1 078 469,05  11 978 005,52 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Certification 2013 Errors detected by the Certification Body in the completeness test of the Annex III table ONE OFF EUR  131 353,03 0,00  131 353,03 Certification 2014 The known error detected by the Certification Body in the EAGF non-IACS population ONE OFF EUR  11 875,16 0,00  11 875,16 Total GR: EUR  143 228,19 0,00  143 228,19 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Fruit and Vegetables  Pre-recognised Producer Groups 2013 PGs weakness in Key control OP 2013 FLAT RATE 5,00 % EUR  57 894,35 0,00  57 894,35 Fruit and Vegetables  Pre-recognised Producer Groups 2014 PGs weakness in Key control OP 2013 FLAT RATE 5,00 % EUR  504 307,84 0,00  504 307,84 Fruit and Vegetables  Operational programmes incl withdrawals 2014 POs weakness key control OP 2012&2013. FY 2014 FLAT RATE 7,00 % EUR  199 419,79 0,00  199 419,79 Fruit and Vegetables  Operational Programmes 2013 POs weakness key control OP 2012&2013. FY 2013 FLAT RATE 7,00 % EUR  66 339,25  47 385,18  18 954,07 Total HU: EUR  827 961,23  47 385,18  780 576,05 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Cross Compliance 2012 Inadequate check of SMR1 and SMR5, leniency of the sanctioning system and application of tolerances, farmer with animals, CY 2011 FLAT RATE 5,00 % EUR  655 096,22  1 048,74  654 047,48 Cross Compliance 2013 Inadequate check of SMR1 and SMR5, leniency of the sanctioning system and application of tolerances, farmer with animals, CY 2012 FLAT RATE 5,00 % EUR  666 277,37 0,00  666 277,37 Cross Compliance 2014 Inadequate check of SMR1, SMR3, SMR5 and MRFF, CY 2013 FLAT RATE 2,00 % EUR  752 819,71 0,00  752 819,71 Cross Compliance 2012 Inadequate check of SMR1, SMR3, SMR5 and MRFF, farmers without animals, CY 2011 FLAT RATE 5,00 % EUR  483 713,21  774,38  482 938,83 Cross Compliance 2013 Inadequate check of SMR1, SMR3, SMR5 and MRFF, farmers without animals, CY 2012 FLAT RATE 5,00 % EUR  523 645,95 0,00  523 645,95 Certification 2012 non-respect of payment deadlines ONE OFF EUR  210 365,00 0,00  210 365,00 Food Aid within the Community 2010 Non respect of public procurement deadlines ONE OFF EUR  1 197 563,28 0,00  1 197 563,28 Food Aid within the Community 2011 Non respect of public procurement deadlines ONE OFF EUR  4 573 837,72 0,00  4 573 837,72 Fruit and Vegetables  Operational Programmes 2011 Weaknesses in PO recognition checks: OP2011  FY2011-2013 FLAT RATE 5,00 % EUR  1 122 952,77 0,00  1 122 952,77 Fruit and Vegetables  Operational Programmes 2012 Weaknesses in PO recognition checks: OP2011  FY2011-2013 FLAT RATE 5,00 % EUR  3 580 398,29 0,00  3 580 398,29 Fruit and Vegetables  Operational Programmes 2013 Weaknesses in PO recognition checks: OP2011  FY2011-2013 FLAT RATE 5,00 % EUR  3 853,07 0,00  3 853,07 Fruit and Vegetables  Operational programmes incl withdrawals 2014 Weaknesses in PO recognition checks: OP2011  FY2014 FLAT RATE 5,00 % EUR 6 043,13 0,00 6 043,13 Fruit and Vegetables  Operational Programmes 2012 Weaknesses in PO recognition checks: OP2012  FY2012-2013 FLAT RATE 2,00 % EUR  464 814,60 0,00  464 814,60 Fruit and Vegetables  Operational Programmes 2013 Weaknesses in PO recognition checks: OP2012  FY2012-2013 FLAT RATE 2,00 % EUR  1 407 604,32 0,00  1 407 604,32 Fruit and Vegetables  Operational programmes incl withdrawals 2014 Weaknesses in PO recognition checks: OP2012  FY2014 FLAT RATE 2,00 % EUR 1 101,64 0,00 1 101,64 Total IT: EUR  15 635 796,74  1 823,12  15 633 973,62 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LV Cross Compliance 2014 Insufficient number of on-the-spot checks for SMRs 7 & 8, deficient checks of animal movement notifications  Pillar I  CY 2013 ONE OFF EUR  189 485,56 0,00  189 485,56 Cross Compliance 2015 Insufficient number of on-the-spot checks for SMRs 7 & 8, deficient checks of animal movement notifications  Pillar I  CY 2014 ONE OFF EUR  210 598,79 0,00  210 598,79 Total LV: EUR  400 084,35 0,00  400 084,35 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Certification 2014 EAGF Non-IACS error detected in compliance testing of the OTSC ONE OFF EUR  7 165,39 0,00  7 165,39 Fruit and Vegetables  Exceptional support measures 2011 Incorrect (area/production) yields ONE OFF EUR  26 377 055,48  669 020,35  25 708 035,13 Food Aid within the Community 2010 non-compliance with public procurement rules  plan year 2010 ONE OFF EUR  1 873 784,07 0,00  1 873 784,07 Food Aid within the Community 2011 non-compliance with public procurement rules  plan year 2010 ONE OFF EUR  27 609,40 0,00  27 609,40 Food Aid within the Community 2011 non-compliance with public procurement rules  plan year 2011 ONE OFF EUR  1 442 500,04 0,00  1 442 500,04 Food Aid within the Community 2012 non-compliance with public procurement rules  plan year 2011 ONE OFF EUR  18 723,79 0,00  18 723,79 Food Aid within the Community 2012 non-compliance with public procurement rules  plan year 2012 ONE OFF EUR  329 465,32 0,00  329 465,32 Fruit and Vegetables  Exceptional support measures 2011 Weaknesses regarding notifications and ex-ante controls FLAT RATE 5,00 % EUR  937 813,75  547 965,83  389 847,92 Total PL: EUR  31 014 117,24  1 216 986,18  29 797 131,06 Currency Amount Deductions Financial Impact EUR  104 413 086,11  8 854 484,68  95 558 601,43 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Certification 2014 EAFRD IACS known error ONE OFF EUR  9 930,63 0,00  9 930,63 Certification 2013 EAFRD IACS overstatement and known error ONE OFF EUR  186 798,27 0,00  186 798,27 Certification 2014 EAFRD Non-IACS known error ONE OFF EUR  581 320,04 0,00  581 320,04 Certification 2013 EAFRD Non-IACS Most Likely Error ONE OFF EUR  1 797 022,09 0,00  1 797 022,09 Certification 2014 Financial errors under Measures 121 and 123 ONE OFF EUR  125 203,54 0,00  125 203,54 Certification 2013 Measure 123  evaluation committee issues ONE OFF EUR  41 588,29 0,00  41 588,29 Certification 2014 Other EAFRD errors ONE OFF EUR  11 380,50 0,00  11 380,50 Total BG: EUR  2 753 243,36 0,00  2 753 243,36 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CY Cross Compliance 2013 Deficiencies in all 4 key controls and 2 ancillary controls (control stats, supervision)  RD  CY 2013 FLAT RATE 10,00 % EUR  1 482,85 0,00  1 482,85 Cross Compliance 2014 Deficiencies in all 4 key controls and 2 ancillary controls (control stats, supervision)  RD  CY 2013 FLAT RATE 10,00 % EUR  117 859,18 0,00  117 859,18 Cross Compliance 2014 Deficiencies in all 4 key controls and 2 ancillary controls (control stats, supervision)  RD  CY 2014 FLAT RATE 10,00 % EUR  150,09 0,00  150,09 Cross Compliance 2015 Deficiencies in all 4 key controls and 2 ancillary controls (control stats, supervision)  RD  CY 2014 FLAT RATE 10,00 % EUR  115 046,28 0,00  115 046,28 Total CY: EUR  234 538,40 0,00  234 538,40 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Cross Compliance 2015 Deficient evaluation of animals with 2 ear tags missing (SMRs 7, 8)  CY 2013 ONE OFF EUR  291,68 0,00  291,68 Total DE: EUR  291,68 0,00  291,68 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Certification 2013 Action Plan measures 122, 223 and 226. Court ruling (not adequately supported) ONE OFF EUR  33 557,18 0,00  33 557,18 Certification 2012 Errors from previous years for which recoveries have not been initiated ONE OFF EUR  5 463,58 0,00  5 463,58 Certification 2011 Missing justification of the payment of an invoice ONE OFF EUR  35,99 0,00  35,99 Certification 2012 MLE for EAFRD Non-IACS population ONE OFF EUR  347 412,15 0,00  347 412,15 Total ES: EUR  386 468,90 0,00  386 468,90 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Measure 214: Verification of eligibility criteria for Organic farming, and assessment of a retroactive nature of an infringement ONE OFF EUR  2 548,82 0,00  2 548,82 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Measure 214: Verification of eligibility criteria for Organic farming, and assessment of a retroactive nature of an infringement ONE OFF EUR  54 037,45 0,00  54 037,45 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2015 Measure 214: Verification of eligibility criteria for Organic farming, and assessment of a retroactive nature of an infringement ONE OFF EUR  28 246,38 0,00  28 246,38 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Measure 215: Appropriate verification of commitments related to grazing/outdoor access, and assessment of a retroactive nature of an infringement ONE OFF EUR  38 301,03 0,00  38 301,03 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2015 Measure 215: Appropriate verification of commitments related to grazing/outdoor access, and assessment of a retroactive nature of an infringement ONE OFF EUR  31 769,21 0,00  31 769,21 Total FI: EUR  154 902,89 0,00  154 902,89 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 Non-compliance with Art. 25 of Regulation 65/2011 (OTSC carried out after the final payment) FLAT RATE 2,00 % EUR  1 258 058,85  884 557,22  373 501,63 Rural Development EAFRD Axis 1  Measures with flat rate support 2014 Non-compliance with Art. 25 of Regulation 65/2011 (OTSC carried out after the final payment) FLAT RATE 2,00 % EUR  1 539 396,19 0,00  1 539 396,19 Rural Development EAFRD Axis 1  Measures with flat rate support 2015 Non-compliance with Art. 25 of Regulation 65/2011 (OTSC carried out after the final payment) FLAT RATE 2,00 % EUR  381 195,39 0,00  381 195,39 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2016 Non-compliance with Art. 25 of Regulation 65/2011 (OTSC carried out after the final payment) FLAT RATE 2,00 % EUR  1 681 851,57 0,00  1 681 851,57 Total FR: EUR  4 860 502,00  884 557,22  3 975 944,78 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Eligibility of permanent pasture ONE OFF EUR  16 790 207,07  482,39  16 789 724,68 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Eligibility of permanent pasture ONE OFF EUR  4 092 054,10 0,00  4 092 054,10 Certification 2013 Errors detected by the Certification Body in the completeness test of the Annex III table ONE OFF EUR  80 114,44 0,00  80 114,44 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 Measures 211 and 212: non eligibility of permanent pasture ONE OFF EUR  2 075 014,04 0,00  2 075 014,04 Total GR: EUR  23 037 389,65  482,39  23 036 907,26 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 Weakness in the project selection process for the third round of applications FLAT RATE 5,00 % EUR  2 042 124,67 0,00  2 042 124,67 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2015 Weakness in the project selection process for the third round of applications FLAT RATE 5,00 % EUR  1 664 147,37 0,00  1 664 147,37 Total HU: EUR  3 706 272,04 0,00  3 706 272,04 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2013 Measures 216 and 226: Adequate audit trail (recording of the control work undertaken) for administrative and on-the-spot checks (Ancillary control) FLAT RATE 2,00 % EUR  15 494,80 0,00  15 494,80 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Measures 216 and 226: Adequate audit trail (recording of the control work undertaken) for administrative and on-the-spot checks (Ancillary control) FLAT RATE 2,00 % EUR  56 911,92 0,00  56 911,92 Rural Development EAFRD (2014-2020) forestry measures 2015 Measures 216 and 226: Adequate audit trail (recording of the control work undertaken) for administrative and on-the-spot checks (Ancillary control) FLAT RATE 2,00 % EUR  42 742,25 0,00  42 742,25 Rural Development EAFRD (2014-2020) Investment  private beneficiaries 2015 Measures 216 and 226: Adequate audit trail (recording of the control work undertaken) for administrative and on-the-spot checks (Ancillary control) FLAT RATE 2,00 % EUR  1 353,14 0,00  1 353,14 Rural Development EAFRD (2014-2020) forestry measures 2016 Measures 216 and 226: Adequate audit trail (recording of the control work undertaken) for administrative and on-the-spot checks (Ancillary control) FLAT RATE 2,00 % EUR  1 739,03 0,00  1 739,03 Certification 2012 non-respect of payment deadlines ONE OFF EUR  5 006 487,10  5 006 487,10 0,00 Rural Development EAFRD Investment  private beneficiaries 2015 The Italian authorities have not sufficiently crosschecked the various available databases in order to spot the possible double-financed solar panels. ONE OFF EUR  216 521,27 0,00  216 521,27 Total IT: EUR  5 341 249,51  5 006 487,10  334 762,41 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LV Cross Compliance 2014 Insufficient number of on-the-spot checks for SMRs 7 & 8, deficient checks of animal movement notifications  Pillar II  CY 2013 ONE OFF EUR  125 376,52 0,00  125 376,52 Cross Compliance 2015 Insufficient number of on-the-spot checks for SMRs 7 & 8, deficient checks of animal movement notifications  Pillar II  CY 2013 ONE OFF EUR  3 253,18 0,00  3 253,18 Cross Compliance 2014 Insufficient number of on-the-spot checks for SMRs 7 & 8, deficient checks of animal movement notifications  Pillar II  CY 2014 ONE OFF EUR  83 384,34 0,00  83 384,34 Cross Compliance 2015 Insufficient number of on-the-spot checks for SMRs 7 & 8, deficient checks of animal movement notifications  Pillar II  CY 2014 ONE OFF EUR  2 163,59 0,00  2 163,59 Total LV: EUR  214 177,63 0,00  214 177,63 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Certification 2014 EAFRD Non-IACS error detected in compliance testing of the OTSC ONE OFF EUR  1 125,27 0,00  1 125,27 Total PL: EUR  1 125,27 0,00  1 125,27 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2013 Measure 216  Appropriate evaluation of the reasonableness of costs using a comparison of different offers FLAT RATE 5,00 % EUR  17 893,40 0,00  17 893,40 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Measure 216  Appropriate evaluation of the reasonableness of costs using a comparison of different offers FLAT RATE 5,00 % EUR  207 835,80  207 835,80 0,00 Rural Development EAFRD (2014-2020) Investment  private beneficiaries 2015 Measure 216  Appropriate evaluation of the reasonableness of costs using a comparison of different offers FLAT RATE 5,00 % EUR  242 832,60 0,00  242 832,60 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Measure 227  Weaknesses in relation to the verification of public procurement procedure FLAT RATE 5,00 % EUR  3 525,20  3 525,20 0,00 Rural Development EAFRD (2014-2020) forestry measures 2015 Measure 227  Weaknesses in relation to the verification of public procurement procedure FLAT RATE 5,00 % EUR  4 039,15 0,00  4 039,15 Total SE: EUR  476 126,15  211 361,00  264 765,15 Currency Amount Deductions Financial Impact EUR  41 166 287,48  6 102 887,71  35 063 399,77